FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HOWARD ALAN ZOCHLINSKI,                          No. 10-15917

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00185-FCD-
                                                 EFB
  v.

THE REGENTS OF THE UNIVERSITY                    MEMORANDUM *
OF CALIFORNIA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Howard Alan Zochlinski appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims related

to an alleged conspiracy to unfairly enforce housing and nuisance ordinances


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against him in violation of his civil rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim, and for an

abuse of discretion the denial of leave to amend. Wood v. City of San Diego, 678

F.3d 1075, 1080 (9th Cir. 2012). We affirm.

      The district court properly dismissed Zochlinski’s action because Zochlinski

failed to allege sufficient facts to state one or more element of each claim against

any defendant. See 42 U.S.C. §§ 1981, 1982, 1983, 1985 and 1986; Thornton v.

City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005) (per curiam) (setting

forth elements of equal protection claim); Franklin v. Fox, 312 F.3d 423, 441 (9th

Cir. 2002) (setting forth § 1983 conspiracy claim); Thompson v. Davis, 295 F.3d

890, 895 (9th Cir. 2002) (setting forth claim under Americans with Disabilities

Act) (per curiam); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(though pro se pleadings are to be liberally construed, a plaintiff must nonetheless

present factual allegations sufficient to state a plausible claim for relief); Cholla

Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (noting that courts are

not required to accept as true conclusory allegations, unwarranted deductions of

fact, or unreasonable inferences).

      The district court properly declined to exercise supplemental jurisdiction

over Zochlinski’s state law claims after dismissing his federal claims. See 28


                                            2                                     10-15917
U.S.C. § 1367(c)(3); Acri v. Varian Assocs., Inc., 114 F.3d 999, 1000 (9th Cir.

1997) (en banc) (district court has discretion to keep, or decline to keep, state law

claims under conditions set forth in § 1367(c)).

      The district court did not abuse its discretion by denying Zochlinski leave to

amend because amendment would have been futile. See AmerisourceBergen Corp.

v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006) (district court need not

grant leave to amend where amendment would be futile).

      The district court did not abuse its discretion by denying Zochlinski’s

motion for appointment of counsel. See Palmer v. Valdez, 560 F.3d 965, 970 (9th

Cir. 2009) (setting forth standard of review and “exceptional circumstances”

requirement for appointment of counsel).

      Zochlinski’s contentions regarding the district court’s alleged failure to

understand his allegations, to sua sponte remand his state law claims, and to

consider a late-filed proposed second amended complaint are unpersuasive.

       Zochlinski’s motion for oral argument, filed on August 22, 2011, is denied.

      AFFIRMED.




                                           3                                    10-15917